MORRISON, Presiding Judge.
Relator, an inmate of the Dallas County jail, seeks his release by writ of habeas corpus, alleging that he has served his term.
It appears that the relator was on December 13, 1956, sentenced to serve seven months in the penitentiary in Cause No. 9713 JI in the Criminal District Court No. 2 of Dallas County and the sentence was credited with back time in jail so as to begin on May 5, 1956.
It appears from the sentence as well as a certificate of the sheriff on file herein that relator has served such term.
Relator is ordered discharged.